JOHN R. GIBSON, Circuit Judge,
concurring in part and dissenting in part.
The Court today approves a settlement which in great part requires funding by the State of Missouri. The State of Missouri was not a party to this settlement. In the litigation before us the State has been found to be a constitutional violator insofar as there is an intradistrict constitutional violation within the City of St. Louis. The Court today improperly requires the State to fund a remedy far broader than this constitutional violation, an admittedly inter-district remedy involving not only the schools in the City, of St. Louis but the schools in St. Louis County. Accordingly, I must dissent in part.
It is necessary that we first determine what this Court has found to be the constitutional violations by the State of Missouri and then consider the nature of the remedy that may be employed in such circumstances.
I.
Even though this case has been before this Court on four earlier occasions, the nature of the constitutional violation by the State of Missouri has been outlined only most generally. In our most recent opinion, Liddell v. Board of Education of City of St. Louis, 677 F.2d 626 (8th Cir.1982) (Liddell V), cert. denied, 459 U.S. 877, 103 S.Ct. 172, 74 L.Ed.2d 142 (1983), the panel, speaking through Judge Heaney stated:
We held in Adams that the state had substantially contributed to the segregation of the public schools of the City of St.,Louis. No appeal was taken from that decision by the state. That decision has been settled and will not be reopened.
677 F.2d at 629. The Court there referred to the 1981 decision, Liddell v. Board of Education of City of St. Louis, 667 F.2d 643 (8th Cir.) (Liddell III), cert. denied, 451 U.S. 902, 101 S.Ct. 1967, 68 L.Ed.2d 290 (1981), where the panel, again speaking through Judge Heaney stated:
*1327The State of Missouri vigorously contends that it should have no part in paying for the costs of integration because its actions did not violate the Constitu-tion____
This contention is wholly without merit. In our March 3 opinion, we specifically recognized the causal relationship between the actions of the State of Missouri and the segregation existing in the St. Louis school system. Furthermore, we expressly directed the district court to apportion the costs of the desegregation plan among the defendants. Adams v. United States, supra, 620 F.2d at 1295 n. 28. These statements amount to a clear reversal of the district court’s findings concerning the liability of the State, and the State has chosen not to seek review of that decision in the Supreme Court. At the very least, our opinion left the district court free to review its earlier conclusions. We will not disturb its decision to do so.
667 F.2d at 654.
These opinions referred to the earlier en banc decision in Adams v. United States, 620 F.2d 1277 (8th Cir.), cert. denied, 449 U.S. 826, 101 S.Ct. 88, 66 L.Ed.2d 29 (1980). In Adams, the Court held that the district court had erroneously concluded that the Board of Education had discharged its duty to desegregate the St. Louis school system by adopting a neighborhood school plan and refraining from discriminatory actions thereafter and that factors over which the Board of Education had no control were responsible for today’s segregation in the St. Louis school system. Adams, 620 F.2d at 1291. The Court observed that most schools in north St. Louis were black in 1954 and remained black and that most schools in south St. Louis were white in 1954 and remained white. The Board had not dealt with the problem in 1954 to 1956 by developing a plan that would integrate the schools in north and south St. Louis. The Court concluded: “We have no alternative but to require a system-wide remedy for what is clearly a system-wide violation.” Id. Liddell III & V refer to the discussion on pages 1294 and 1295 in Adams, and footnotes 27 and 28. Testimony of Dr. Orfield that an interdistrict remedy funded by the State of Missouri would have the best chance of permanently integrating the schools in metropolitan St. Louis was discussed, together with the pre-Brown practices of both the St. Louis suburban school districts and those of the City of St. Louis to maintain segregated schools. The costs of the desegregation plan were to be apportioned among the defendants as determined by the district court.
It is evident that this discussion in Adams is dealing with the St. Louis City school system. The Board was directed to develop a system-wide plan for integrating the elementary and secondary schools. The Court remanded “to the district court with instructions to take those steps necessary to bring about an integrated school system” in accordance with certain guidelines and timetables set out. Adams, 620 F.2d at 1295. Cooperative transfers with suburban districts in St. Louis County were discussed.
This discussion in Adams does not address the question of interdistrict violation or interdistrict remedy.
This conclusion is fortified by the suggestion in Liddell V that “the interdistrict liability proceedings previously severed from the remainder of the case be postponed until after ... an order in the pending 12(c) proceeding” and that “the inter-district liability aspect should then proceed promptly thereafter.” 677 F.2d at 642. The district court and this Court have not to this time made findings or conclusions of interdistrict violation.
Liddell V made the following reference with respect to the State defendants:
[T]hey are primary constitutional wrongdoers and, therefore, can be required to take those actions which will further the desegregation of the city schools even if the actions required will occur outside the boundaries of the city school district.
677 F.2d at 630.
The decision discussed the voluntary participation of suburban schools and the prep*1328aration and submission of feasibility plans for interdistrict desegregation involving city and suburban schools. 677 F.2d at 641. •
Following Liddell V, the district court commenced its preparation for trial of the interdistrict issues, but before the trial could proceed and findings on the interdis-trict violation and remedy issues could be made, the settlement now before the Court was achieved, with the State not participating. From this history the only conclusion that we can reach is that the constitutional violation found on the part of the State and the City of St. Louis is failure to take necessary actions to desegregate the schools in the City of St. Louis and particularly to desegregate the schools on a system-wide basis, including the predominantly white schools in south St. Louis and the predominantly black schools in north St. Louis.
II.
The scope of remedy available once a constitutional violation has been found has 'been discussed by the United States Supreme Court most recently in Pasadena City Board of Education v. Spangler, 427 U.S. 424, 96 S.Ct. 2697, 49 L.Ed.2d 599 (1976), in which the Court speaking through Justice Rehnquist stated:
[I]n Swann the Court cautioned that “it must be recognized that there are limits” beyond which a court may not go in seeking to dismantle a dual school system. Id., [402 U.S.] at 28, [91 S.Ct. 1267 at 1282] 28 L.Ed.2d 554. These limits are in part tied to the necessity of establishing that school authorities have in some manner caused unconstitutional segregation, for “[a]bsent a constitutional violation there would be no basis for judicially ordering assignment of students on a racial basis.” Ibid.
427 U.S. at 434, 96 S.Ct. at 2704. The district court order in Pasadena was set aside, the Court finding that there was no showing that the post-1971 changes in the racial mix of the Pasadena schools was caused by segregative actions chargeable to the defendants, pointing to changes in the demographics of Pasadena’s residential patterns. 427 U.S. 435-36, 96 S.Ct. at 2704-05.
The principles limiting available remedies were outlined in Hills v. Gautreaux, 425 U.S. 284, 96 S.Ct. 1538, 47 L.Ed.2d 792 (1976). The Court there reviewed the earlier decision in Milliken v. Bradley, 418 U.S. 717, 94 S.Ct. 3112, 41 L.Ed.2d 1069 (1974) (Milliken I). It pointed to the fundamental limitation on the remedial powers of the federal courts to restructure the operation of local and state government, and explained that that power may be exercised only on the basis of constitutional violation. Hills, supra, 425 U.S. at 293, 96 S.Ct. at 1544, 47 L.Ed.2d at 801. The Court stated that
[o]nce a constitutional violation is found, a federal court is required to tailor “the scope of the remedy” to fit “the nature and extent of the constitutional violation.” In Milliken, there was no finding of unconstitutional action on the part of the suburban school officials and no demonstration that the violations committed in the operation of the Detroit school system had had any significant segrega-tive effects in the suburbs. (Citations omitted.)
425 U.S. at 293-94, 96 S.Ct. at 1544-45.
Hills discussed the conclusions in Milliken I in detail as we have demonstrated above. Further limits established by Mil-liken I are as follows:
The controlling principle consistently expounded in our holdings is that the scope of the remedy is determined by the nature and extent of the constitutional violation. Swann, 402 US, at 16, 28 LEd2d 554. Before the boundaries of separate and autonomous school districts may be set aside by consolidating the separate units for remedial purposes or by imposing a cross-district remedy, it must first be shown that there has been a constitutional violation within one district that produces a significant segrega-tive effect in another district. Specifically, it must be shown that racially discrim*1329inatory acts of the state or local school district, or of a single school district have been a substantial cause of interdistrict segregation. Thus an interdistrict remedy might be in order where the racially discriminatory acts of one or more school districts caused racial segregation in an adjacent district, or where district lines have been deliberately drawn on the basis of race. In such circumstances an interdistrict remedy would be appropriate to eliminate the interdistrict segregation directly caused by the constitutional violation. Conversely, without an inter-district violation and interdistrict effect, there is no constitutional wrong calling for an interdistrict remedy.
418 U.S. at 744-45, 94 S.Ct. at 3127.
The Supreme Court more recently in General Building Contractors Ass’n v. Pennsylvania, 458 U.S. 375, 399, 102 S.Ct. 3141, 3154, 73 L.Ed.2d 835 (1982), has held that judicial remedial powers of the federal court can “be exercised only on the basis of a violation of the law and ... [can] extend no farther than required by the nature and extent of ... [the] violation.”
From this discussion it is apparent that the issue before this Court is what measures are tailored to fit the scope and nature of the State’s constitutional violation. As we have seen, that constitutional violation is at most intradistrict in nature and, specifically, the failure to take measures to desegregate the St. Louis school system, particularly the north and south sides of that system. There is no hint of a finding that there was an interdistrict effect flowing from this intradistrict violation.
Under these principles the intradistrict violations found are insufficient to require the interdistrict remedy agreed to by all of the parties except the State of Missouri, and to impose the cost of this remedy on the State of Missouri. Because there are no findings by the district court as to the extent of the remedy required, this Court should not give its approval to a settlement placing substantial funding responsibility on the State of Missouri.
The Supreme Court in Hills concluded that selection of sites for public housing in the City of Chicago by HUD justified a remedy beyond the City of Chicago’s territorial boundaries. The reasons for the conclusion were discussed as follows:
Here the wrong committed by HUD confined the respondents to segregated public housing. The relevant geographic area for purposes of the respondents’ housing options is the Chicago housing market, not the Chicago city limits____ An order against HUD and CHA regulating their conduct in the greater metropolitan area will do no more than take into account HUD’s expert determination of the area relevant to the respondents’ housing opportunities and will thus be wholly commensurate with the “nature and extent of the constitutional violation.” (citation omitted.)
425 U.S. at 299-300, 96 S.Ct. at 1547.
Hills does not justify the conclusion reached by this Court. In Hills HUD had made an expert determination that the Chicago area and not simply the City of Chicago was the relevant area. The wrongful act of HUD was confining the respondents to segregated public housing. We have no record in this case that the State of Missouri confined black students to the City of St. Louis as opposed to the county nor that the State had conceded the city and county to be the relevant area in issue. We have no finding that any of the intradistrict violations of the State which occurred within the City of St. Louis had any relationship to the county, or conversely that any acts of the State that may have been of an inter-district nature affected the City. In Hills the particular facts pointed to the nature of the constitutional violation and a remedy in the larger area. Hills cannot support the interdistrict remedy approved by the Court today. The district court has made no findings in a vein similar to Hills and the Court in its opinion has reached no conclusions similar to those in Hills except the unsupported assertion that Hills justifies the remedy.
*1330III.
The Court today bases its approval of the interdistrict transfers on the questionable ground that this issue has been previously decided. The Court’s earlier decisions, in which we have discussed the nature of the constitutional violation, do not support its conclusion.
Liddell III, supra, 667 F.2d 643, dealt with the earlier order of the district court relating to a voluntary cooperative plan of pupil exchanges between the city and county (12(a)), a merger and full desegregation of the separate vocational educational programs in the county and city (12(b)), and development and submission of “a suggested plan of interdistrict school desegregation necessary to eradicate the remaining vestiges of government-imposed school segregation in the City of St. Louis and St. Louis County.” 667 F.2d at 650-51. The Court, with respect to paragraph 12(a), specifically states, “[b]ecause the plan is to be voluntary, no question is raised about whether the district court will be able to enforce the plan once it is drawn up.” 667 F.2d at 651. Paragraph 12(b), relating to vocational education, was based upon a specific finding of the district court that a separate special district for vocational education was part of the State’s failure to take affirmative steps to eradicate the dual system it had formally mandated, and was designed to remedy this violation.
Paragraph 12(c) in Liddell III relates to a suggested feasibility study and goes no farther. It recognized that to the extent that segregation was imposed by county school districts, not parties to the lawsuit and not designated as constitutional violators, it could not be considered as government-imposed. To the extent of any segregation imposed by the State or other defendants “and to the extent those defendants have the power to remedy the violation, it is proper for the district court to order them to take steps to do so.” 667 F.2d at 651. The Court’s opinion, however, cited no finding and made no conclusion that city-county interdistrict segregation was imposed by the State or the City Board. Later in the opinion, the Court specifically referred to the apportionment of costs in Adams. Liddell III, 667 F.2d at 654. In discussing apportionment of costs, the Court mentioned specifically the segregation existing “in the St. Louis school system.” These statements but reinforce the Court’s reliance on the intradistrict violation as the basis for its action. The Court today gives an overly broad reading of Liddell III.
In Liddell V, 677 F.2d 626, the Court recognized that Adams held that the State had contributed to the segregation “of the public schools of the City of St. Louis.” Citing Hills, supra, it then concluded that paragraph 12(a) relating to voluntary inter-district transfers is entirely enforceable against the State defendant and that the State can be required to take actions that will further the desegregation of the city schools, even if the actions required will occur outside the boundaries of the city school district. As we have seen, the Court in Liddell III & V did not attempt to identify a type of constitutional violation similar to that in Hills, in which actions had confined a certain group of persons to one portion of the area in question, or to demonstrate a finding, concession or conclusion that the city-county area should be considered as one. The Court was considering only “a modest beginning toward voluntary interdistrict desegregation.” The Court concluded in Liddell V that the State and the city school board must take action to eradicate the remaining vestiges of government-imposed school segregation in the city schools. The Court’s references to “actions which may involve the voluntary participation of the suburban schools” and, specifically, to “requirpng] the state to provide additional incentives for voluntary in-terdistrict transfer,” 677 F.2d at 641-42, were given by way of example only. The tentative suggestion that the State provide “additional incentives” is far from a conclusion that the State be required to fund a voluntary interdistrict transfer plan in which it was not a. consenting party. These suggestions were made with reference to the 12(c) hearings which it suggest*1331ed go forward, and which specifically related to development of a feasibility plan for overall integration. The interdistrict liability proceedings were to await this development. 677 F.2d at 642. The Court today has engaged in a massive bootstrapping effort to find that Liddell III or Liddell V has established the liability of the State for the interdistrict transfer plan.
The Court declares that we are bound by our previous holdings as to interdistrict transfers. The law of the case doctrine, however, applies with less force to prior decisions of a panel. Van Gemert v. Boeing Co., 590 F.2d 433, 436-37 n. 9 (2d Cir.1978); affd, 444 U.S. 472, 100 S.Ct. 745, 62 L.Ed.2d 676 (1980); 18 C. Wright, A. Miller & E. Cooper, Federal Practice and Procedure § 4478 at 796-97. Resting as it does on the precarious comparison with Hills, even if the issue were firmly established by Liddell V, the Court en banc should attempt to decide the case correctly rather than consistently. See Robbins, et al v. Prosser’s Moving & Storage Co., 700 F.2d 433, 438 (8th Cir.1983); United States v. Unger, 700 F.2d 445, 450 n. 10 (8th Cir.1983); Wrist-Rocket Manufacturing Co. v. Saunders Archery Co., 578 F.2d 727, 730 (8th Cir.1978).
IV.
The State was ordered to match funds raised in a bond issue submitted to the voters by the City Board for capital improvements. The issue failed and this Court’s order rather hastily approves the summary treatment of the district court with respect to this issue.
The laws of Missouri place the responsibility for maintenance of the schools’ physical plant on the City Board of Education. Mo.Rev.Stat. § 177.031 (1984). This Court in its opinion correctly describes the age, deterioration and deferred maintenance of the plant. In twenty-four years thirteen bond issues have been defeated and one in 1962 approved only after resubmission. The last two bond issues were approved by a simple majority but the constitutional requirement of two-thirds voter approval has blocked passage of these issues.
There is no finding in the district court order and no conclusion by this Court that the condition of the physical plant of the St. Louis schools is related in any way to the constitutional violations of either the City Board or the State. There is nothing to suggest that the condition is other than purely and simply the result of the neglect of the City Board to fulfill its responsibilities. To order the State to pay half of this expense is to require a remedy beyond the constitutional wrong that has been found, which violates the principles laid down in Milliken I, Hills and Swann. This portion of the order violates the admonition of the Second Circuit in Arthur v. Nyquist, 712 F.2d 809, 813 (2d Cir.1983), that “a court must be alert not to permit ... use [of] a court’s broad power to remedy constitutional violations as a means of upgrading an educational system in ways only remotely related to desegregation.”
There are simply no district court findings and no conclusions by this Court to justify the State’s participation in funding capital improvements. This is the sole responsibility of the City Board. Certainly in the absence of any findings by the district court that the segregative policies of the State had an impact on the city schools’ physical plant, that funding of additional capital improvements is necessary to redress such wrong, and that less ambitious efforts would not have been adequate, there is simply no basis to mandate this aspect of state funding.
V.
The Court today remands a portion of the funding order to the district court for further findings insofar as the district court issued specific mandates to the City Board with respect to its levy and the tax rollback. The Court, however, authorizes future specific action if the district court makes a finding that no other alternatives are available or sufficient to finance its desegregation order.
*1332The Court need not and should not go this far. The taxing power of the states is primarily vested in their legislatures, deriving their authority from the people. Green v. Frazier, 253 U.S. 233, 239, 40 S.Ct. 499, 501, 64 L.Ed. 878 (1920). In Griffin v. County School Board of Prince Edward County, 377 U.S. 218, 84 S.Ct. 1226, 12 L.Ed.2d 256 (1964), the Supreme Court ordered local authorities to operate a public school system like that operated in other counties in Virginia and to restore a tax illegally abolished, but specifically left the manner of levy and the amount and the means of collection to procedures under state law and standards. See also Plaque-mines Parish School Board v. United States, 415 F.2d 817 (5th Cir.1969). Our earlier decision in United States v. Missouri, 515 F.2d 1365 (8th Cir.1975), cert. denied sub nom. Ferguson Reorganized School District v. United States, 423 U.S. 951, 96 S.Ct. 374, 46 L.Ed.2d 288 (1975), simply permitted the tax levy to be established at the highest rate approved by voters in the largest district.
I have no quarrel with the proposition that, with proper findings that particular programs are necessary to remedy a constitutional violation that has been found to exist, a district court has the power to order the funding of those programs. The order should simply be in the form, however, to mandate that certain programs be carried out, and legislative bodies should be left with the responsibility for structuring the local or state taxing instrumentalities to achieve the result required. The federal courts go too far in mandating specific taxing procedures. I thus agree with the Court today only insofar as it mentions the option of the district court to simply enter a judgment against the State, as tort-feasor, for the amount required to fund those programs necessary to remedy the constitutional violation.
VI.
The disagreement expressed with respect to the Court’s opinion today is specifically limited to those areas set forth above. The programs required by the settlement plan within the city school district, and particularly within the all-black schools, to provide a quality education for those students deprived of proper educational opportunities by the segregative actions of defendants, and the enhancement and enrichment programs are fully justified by this Court’s earlier findings of intradistriet violation. The magnet schools and integrative programs within the City of St. Louis are similarly geared to the particular violations that were found to have occurred. Thus, the opinion of the Court in III, IV (A) and (B) approved programs that are justified by the record before the district court, and this Court, and I join the Court in these portions of its opinion. The ruling on other issues in VII (A), (B) and (C) are properly reached.
The settlement plan is an inspired and far reaching one. I expréss my disagreement today only insofar as the State is required to fund a portion of this program that has been the subject of agreement by other parties and not the State, where there are no findings that those portions of the program are necessary to remedy the intradistrict constitutional violation that has been found. Even if the Court were to hold today in accordance with my views I believe that a settlement would nevertheless be achieved. The county school districts profit immeasurably by the settlement agreement, as nearly all of the funding obligation is placed upon the State and they are relieved of the risk of being found to have in any way contributed to any interdistrict segregation. The State has further incentive to reach settlement as to these issues, and properly should be allowed to have a voice in the extent of the programs to be funded, because such a great portion of the expenses must be borne by the State.